PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/135,636
Filing Date: 19 Sep 2018
Appellant(s): ABBOTT LABORATORIES



__________________
J. Andrew Mason
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/05/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/09/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-6 and 19-20 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claim 1-2, 4-5 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schott (4,732,773) in view of the combination of Thomas, Barret-Reis (2006/0204632), Edans (2010/0233318) and McClements.
Thomas: WO/2010/120172; published 10/21/2010.
McClements: Analysis of Food Products (Food Science 581); Jan 31, 2002; content last updated October 24, 2003; UMASS: Food Physico-chemistry: Food Science 581.

Independent claim 1
  Schott teaches methods of making beverages (ab.) for babies and infants (1, 27+) in all types of drink preparations (3, 61+), comprising protein as a carrier, which is dispersible or soluble in a liquid (ab.). Such a teaching provides an infant formula that is fortified with protein and therefore provides a soluble protein supplement.
Such a teaching makes obvious a step of administering said nutritional formulation to infants because such a step would have to occur for the taught intended use to be reduced to practice.

Since Schott teaches their composition is for all types of drinkable preparations (3, 61+), and does not limit the amount used, therefore the teaching provides an intermediate component of other compositions, which is open to the use of other components therein.

Step of adding protein supplement for a fortified feeding 
Schott teaches that the soluble protein preparations are preferred for the products of baby and infant nutrition (i.e. infant formula or human milk) (40, 1+), therefore it would be reasonable to expect that a step of adding said liquid protein supplement to human milk or other infant formula to form a fortified feeding would be successful to reduce the taught intended use to practice.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making soluble protein preparations that are preferred for the products of baby and infant nutrition, as the modified teaching above, to include a step of adding said liquid protein supplement to human milk or other infant formula to form a fortified feeding, as claimed, because Schott teaches that said soluble protein preparations are preferred for infant nutrition products which provides a reasonable expectation of success in such a step.

Protein supplement is in human milk or infant formula 
Schott teaches that the protein supplement is for the intended use of infant nutritional products, wherein invention may be used for all types of drinkable preparations (3, 55+). 

As for Schott’s teaching of products of baby and infant nutrition encompassing human milk or other infant formula, in this specific case the various permutations of types of products of preparations administered for baby and infant nutrition in the generic are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are few alternatives.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using products of baby and infant nutrition, as the modified teaching above, to include the specifically claimed type, human milk or other infant formula, as claimed, because in this specific case the various permutations of type1s of baby and infant nutrition is so small (human milk, infant formula or supplements add to either) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See MPEP 2144.08.II.4

Physical form of the infant nutrition: liquid infant formula
Schott teaches that the protein supplement is for the intended use of infant nutritional products, wherein invention may be used for all types of drinkable preparations (3, 55+). 

The modified teaching does not explicit discuss the preparation is a liquid infant formula and/or human milk.



Thomas also teaches methods of making (Examples and throughout) infant formulas (ab.) comprising protein (pg. 4, 10+) and further provides that the infant formulas are liquids (see Gallactomannan section).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formula, as the modified teaching above, to include that said infant nutritional products, including: infant formula and human milk are in a liquid form, as claimed, because Thomas illustrates that the art finds the liquid compositions to be suitable for similar intended uses, including methods of making infant formula (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
Therefore, the modified teaching, in Thomas, also provides that types of nutritional compositions for infants comprising protein (pg. 4, line 10+), include: infant formula and/or human milk (ab. and throughout).

On the protein supplement being sterilized
The modified teaching, in Thomas, provides that products for infants (ab.) comprising proteins that are sterilized (pg. 5, 10+).





Step of administering
Schott teaches that the protein supplement is for the intended use of infant nutritional products, wherein invention may be used for all types of drinkable preparations (3, 55+). This makes obvious a step of administering said formulation because such a step would have to occur for the taught intended use to be reduced to practice.
In the alternative, the modified teaching, in Thomas, provides methods of providing/administrating nutritional compositions(3, 25+) to infants (11, 10+), wherein the formula is fortified with macronutrients such as (vegetable) fats, casein, whey protein, vitamins and/or minerals (pg. 5, 10+), which provides the claimed method step of administering a fortified feeding product to an infant. 

Ingredients of the nutritional composition
Carbohydrates: Schott teaches that high fat and carbohydrate contents should be avoided (3, 6+), however, the teaching is open to their use (3, 34+).  Schott provides example of the composition made (Ex. 1-3), wherein there are no total carbohydrates, which encompasses the claim of less than 1% by weight total carbohydrate.

Fats:  Schott teaches that high fat and carbohydrate contents should be avoided (3, 6+), however, the teaching is open to their use (3, 34+).  Schott provides an example of the composition made, wherein there is 0.091 wt% of total fats (Ex. 1).  Said teaching encompasses the claim of less than 1% by weight total fat.

Protein: Schott teaches the use of protein (ab.) in infant formulas (4, 1+), however, does not discuss the specifically claimed amount, more than 10 g/100ml.
Barret-Reis also teaches methods of making infant formulations comprising fats, carbohydrates and protein, and further provides the use of 15 to 45 wt% of protein of dry weight ingredients mixed into a liquid composition comprising 1 part of the dry ingredients to 3 parts of liquid (ab.).  Such a teaching provides for 25 percent of dry ingredients to 75 percent of wet ingredients, which means that the liquid composition as a whole has about 11.25 wt% of protein (45 % protein in the 25 % dry ingredients).
1 mL of infant formula equals about 1 g, therefore 100 mL of infant formula equals about 100 g.  This means that the claim of more than 10 g/100 mL equals more than about 10 wt%.  Since Barret-Reis teaches the use of 11.5 wt% of protein in the composition as a whole, the reference encompasses the claim of more than 10 g/100 mL of protein in an infant formula.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas comprising protein, as the modified teaching above, to include the use of more than 10g/100ml of protein, as claimed, because Barret-Reis illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making infant formulas comprising: fats, carbohydrates and protein (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.



Type of Protein: The modified teaching, in Thomas, provides the optional use of all casein protein that is hydrolyzed (pg. 9, 20+). Such a teaching encompasses that at least 35% by weight of the protein is provided by a hydrolyzed casein.

Degree of hydrolysis: The modified teaching does not discuss the degree of hydrolysis of the protein, including at least 20%, as claimed.
Edans also teaches methods of making infant formulas comprising: fats, carbohydrates (0046) and hydrolyzed casein (0012), and further provides that the degree of hydrolysis is at least 20 % (0012), which encompasses the claim of at least 20%.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas comprising: fats, carbohydrates and hydrolyzed casein, as the modified teaching above, to include that the casein has a degree of hydrolysis of at least 20%, as claimed, because Edans illustrates that the art anticipates this amount and that it is suitable for similar intended uses, including methods of making infant formulas comprising: fats, carbohydrates and hydrolyzed casein (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.





Insoluble solids: The modified teaching, in Barret-Reis, provides the use of an infant formula fortifier (ab., 0066) comprising calcium having at least about 50 mg of calcium per 100 kcal of fortifier (0050), wherein said calcium comprises about 50 to 100 wt% of insoluble calcium materials (i.e. solids).
50 mg/100 kcal = 0.5 mg/ 1 kcal 
Barret-Reis teaches that fortifier comprises a caloric density of from about 1.25 kcal/ml to about 6.0 kcal/ml (ab.).
Given at least about 0.5 mg/kcal of calcium in a fortifier with a caloric density of about 1.25 to 6 kcal/ml this means that there is at least about 0.625 to 3 mg/ml [(0.5 x 1.25) to (0.5 x 6)] of calcium in the fortifier.
Since the calcium comprises about 50 to 100 wt% insoluble calcium (i.e. solids), Barret-Reis provides at least about 0.3 to 3 mg/ml of insoluble solids in the fortifier.
Barret-Reis teaches that the combination of the fortifier with the infant formula in in a ratio of 1:3 to 1:9 (i.e. 1/4 to 1/10 fortifier) (ab.), which means the formula has from at least about 0.03 to 0.75 mg/ml of insoluble solids.
Therefore, Barret-Reis’s provision of 0.03 to 0.75 mg/ml insoluble solids amounts to at least about 0.003 to 0.075 wt% of insoluble solids, which encompasses the claim of less than 5 g/100 g insoluble solids (i.e. less than 5 wt% insoluble solids).





pH: The modified teaching, in Thomas, provides examples of the pH of the composition being 7.0 +/- 0.5 (pg. 9, 7+) and 5.0 (pg. 9, Viscosity section).  Such a teaching provides values for pH that encompass the claimed range of from about 5.0 to about 8.0.

Caloric Density: The modified teaching, in Thomas, provides that the composition has a caloric density of 70 kcal/100 ml (0.7 kcal/mL), which encompasses the claimed range of about 0.4 kcal/mL to about 1.2 kcal/mL.  

Properties: It would be reasonable to expect that similar components have similar properties, including: wherein the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months, as claimed.
Schott provides the compositions are stable (4, 50+), however, does not elaborate on what this encompasses.
Further, the modified teaching, in Barret-Reis, provides that the infant formula fortifier is in a stable liquid form (0015), wherein the composition has an extended shelf -life of the finished product exceeding about 12 months (0062), which provides a reasonable expectation that the ingredients therein, including the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months. 
The modified teaching does not discuss what food stability comprises.

McClements also teaches about food stability and provides the stability of a food is a measure of its ability to resist changes in its properties over time (i.e. shelf life), including chemical, physical or biological types (see 1.2.3 Physicochemical Properties), therefore it is reasonable to expect that Barret-Reis teaching of an extended shelf -life of the stable finished product exceeding about 12 months (0062), includes that the sterilized liquid protein supplement is resistant to separation and precipitation for the same time period.  
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making stable foods, as the modified teaching above, to include that the stable food are those having the ability to resist changes in its properties over time, including: wherein the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months, because: 
it would have been reasonable for one of skill in the art to expect that similar components in similar compositions (i.e. stable sterilized liquid protein supplements) have similar properties, including the claim that the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months;
McClements illustrates the stability of a food is a measure of its ability to resist changes in its properties over time, including chemical, physical or biological types which shows that unaltered properties of the food are suitable for similar intended uses, including methods of making stable foods, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07); 
Barret-Reis teaches the stable product has an extended shelf -life exceeding about 12 months (0062), that the product remains stable for the duration of the shelf life; and
McClements teaches that stability includes resistance change in chemical, physical properties, which encompass resistance to separation and precipitation.

Dependent claims
As for claim 2, the modified teaching, in Barret-Reis, provides that the formula is fed to preterm infant (ab.).

As for claims 4-5, the modified teaching, in Thomas, provides the option of all hydrolyzed protein, as discussed above, therefore encompasses:
wherein at least 75% by weight of the protein in the sterilized liquid protein supplement is provided by the hydrolyzed casein, as in claim 4; and 
wherein 100% by weight of the protein in the sterilized liquid protein supplement is provided by the hydrolyzed casein, as in claim 5.  




As for claims 19-20, Schott teaches amounts of carbohydrates and fats that encompass the claimed amounts of: less than 0.5% by weight total carbohydrate, and less than 0.5% by weight total fat, as in claim 19; and less than 0.1% by weight total carbohydrate, and less than 0.1% by weight total fat, as in claim 20 (as discussed above).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schott (4,732,773) in view of the combination of Thomas, Barret-Reis (2006/0204632), Edans (2010/0233318) and McClements, as applied to claims 1-2, 4-5 and 19-20 above, further in view of Griffin (6,162,472).
As for claim 3, the modified teaching does not discuss osmolality, including less than 500 mOsm/kg water.  
Griffin also teaches methods of making infant formulas, with protein and low levels of lactose (ref. clm. 1) and further provides that they have an osmolality of between 140 and 400 mOsm/kg water (ref. clm. 5).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas comprising: low levels of lactose and protein, as the modified teaching above, to include that the composition has an osmolality of between 140 and 400 mOsm/kg water, as claimed, because Griffin illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making infant formulas comprising: low levels of lactose and protein (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schott (4,732,773) in view of the combination of Thomas, Barret-Reis (2006/0204632), Edans (2010/0233318) and McClements as applied to claims 1-2, 4-5 and 19-20 above, further in view of Luebbers (2004/0142017).
The modified teaching does not discuss the use of 14 to 30 g/100 ml of protein in a liquid nutritional composition, which equals about 14 to 30 wt% of protein in a liquid nutritional composition.
Luebbers also teaches methods of making liquid beverages, including infant formulas (ref. clms. 9 and 20) with fats, carbohydrates and protein (0038); and further does not limit the amount of protein in the composition as long as it is fortified with 274 to 676 IU of vitamin D per liter (0006 and ref. clms. 1 and 12).
The biological activity of 40 IU is equal to 1 μg, therefore 274 to 676 IU/ L is about 6.85 to 16.9 μg/ L.
Given 1 mL of infant formula equals about 1 g, which converts to 1 L of infant formula equals about 1000 g, Luebbers provides about 6.85 to 16.9 μg/ 1000 g, or about 6.85 to 16.9 μg/1,000,000,000 μg or about 0.00000068 to 0.0000017 wt% of vitamin D; meaning the amount of protein in the liquid composition is up to at least about 99 wt%, which encompasses the claimed use of 14 to 30 g/100 ml of protein in a liquid nutritional composition, or about 14 to 30 wt% of protein in a liquid nutritional composition.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas comprising: fats, carbohydrates and protein, as the modified teaching above, to include the use of 14 to 30 g/100 ml of protein in a liquid nutritional composition (i.e. about 14 to 30 wt% of protein in a liquid nutritional composition), as claimed, because Luebbers illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making infant formulas comprising: fats, carbohydrates and protein (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

(2) Response to Argument
Obviousness
It is asserted, that reversal of the rejection of claims 1-2, 4-5, and 19-20 is respectfully requested because the proposed combination renders Schott unsatisfactory for its intended purpose and changes Schott’s principle of operation and, thus, the Examiner is in error when asserting that the proposed combination of references renders the claims unpatentable. 
The instant application notes: “liquid protein supplements . . . are desirable as an alternative to powders as these liquids have the significant benefit of being commercially sterile... .”' Accordingly, the claimed method of providing nutrition to an infant provides supplemental protein to an infant’s normal feeding (7.e., human milk or infant formula) in a safe and effective manner by virtue of the addition of the stable sterilized liquid protein supplement.

In the Office Action, the Examiner contends that “Schott teaches methods of making beverages (ab.) for babies and infants (1, 27+) in all types of drink preparations (3, 61+), comprising protein as a carrier, which is dispersible or soluble in a liquid (ab.)” and that “[s]uch a teaching provides an infant formula that is fortified with protein and therefore provides a soluble protein supplement.” 
The Examiner additionally contends that “Schott teaches that the protein supplement is for the intended use of infant nutritional products, wherein [the] invention may be used for all types of drinkable preparations (3, 55+).” 
The Examiner acknowledges that Schott “does not explicit[ly] discuss the preparation is a liquid infant formula and/or human milk,” but asserts that Thomas teaches liquid infant formulas comprising protein and that such liquid infant formulas comprising protein are sterilized.
In response, it is noted that the Office Action, at the bottom of page 2, is clear that   Schott teaches methods of making beverages (ab.) for babies and infants (1, 27+) in all types of drink preparations (3, 61+), that are fortified with protein, therefore Schott  imparts formulas for infants. Further, Thomas is combined to explicitly show that such drinks are liquids.


It is asserted, that the proposed modification of Schott with Thomas (and the remaining cited references) to provide a stable sterilized liquid protein supplement is improper because the proposed modification renders Schott unsatisfactory for its intended purpose and changes Schott’s principle of operation. The law is clear that there is no suggestion or motivation to make a proposed modification to a prior art invention when the proposed modification would render the prior art invention unsatisfactory for its intended purpose.° Furthermore, the law is clear that a combination of references is not sufficient to establish a finding of prima facie obviousness if modifying or combining prior art references changes the principle operation of the prior art invention being modified.
Schott is directed to an “instant beverage” (predominantly “instant tea beverages”) that is in the form of a powder, granules, or paste.’ The “instant beverage” taught in Schott clearly is not a liquid beverage. 
As defined in Schott, “[i]nstant means that said teas [or beverages] are in the form of powder, granules or paste capable of being rapidly dispersed and/or dissolved upon contact with a liquid so that a ready-to-drink composition is easily and rapidly obtained.” Schott then notes that “instant teas [or beverages] do not comprise the ready-to-drink compositions including a liquid but only their powdery, granular or paste-like precursors.”’ (emphasis added). 
The intended purpose of Schott’s invention is to provide an instant beverage that retains the same properties as conventional instant beverages that utilize sugars or carbohydrates (e.g., saccharose, dextrose, maltodextrin) as a carrier, but is not cariogenic. This intended purpose is expressly summed up in the following paragraph from Schott: It is an object of the present invention to develop an instant tea which does not have the disadvantage of being cariogenic and, therefore, may also be acceptable for use with babies and infants, while the storage quality, dosability and handling properties of conventional instant teas are retained. 
In light of Schott’s expressly taught definition for an instant beverage discussed above, 1.e., powder, granules or paste capable of being rapidly dispersed and/or dissolved upon contact with a liquid, and the clear teaching that the instant beverages are not ready-to-drink liquid compositions!” one of ordinary skill in this field would readily understand that the purpose of Schott’s invention (using a non-cariogenic carrier) is tied to the powder, granule, or paste form of the instant beverage product.
The same can be said for the principle of operation of Schott’s invention. The principle of operation is the rapid or easy “instantization” of the instant beverage, or in other words, “easily and rapidly” solubilizing/dispersing of the powdered/granule/paste with a liquid to form a read-to- drink liquid composition.' This principle of operation relies entirely on the form of the instant beverage, namely that it is a powder, granule, or paste that can be readily converted into a beverage using a liquid.
Modifying Schott to provide a liquid product would render the instant beverage of Schott unsatisfactory for its intended purpose and would also change Schott’s principle of operation. 
Indeed, a liquid product, such as the stable sterilized liquid protein supplement recited in the appealed claims, cannot be an instant beverage based on the very definition of “instant” that Schott provides. Moreover, Schott states that “the products according to the invention” have “bulk densities of 0.1 to 0.5 g/ml” and “are substantially less hygroscopic than vegetable extracts instantized without a carrier.”"
 It is well known that the properties of bulk density and hygroscopicity are used in the context of solid materials (e.g., powders, granules), which again illustrates that the invention of Schott is not a liquid, let alone a stable sterilized liquid protein supplement that, inter alia, is resistant to separation and precipitation for a time period after manufacture of at least three months as required by claim 1.
Accordingly, for the product of Schott to be satisfactory for its intended purpose and to retain its principle of operation, the product must remain an “instant beverage,” i.e., in the form of powder, granules or paste.
As such, the Examiner has improperly ignored important features from Schott, namely, that the invention is an “instant beverage,” in concluding that the claimed method is obvious. It is well established that cited references “must be considered in [their] entirety, i.e., as a whole, including portions that would lead away from the claimed invention.”
 As mentioned above, the entire purpose of Schott’s invention is to provide an improved instant beverage that retains the same properties of conventional instant beverages but is not cariogenic. Moreover, and as noted above, Schott specifies that the instant beverages are “in the form of powder, granules or paste” and “do not comprise the ready-to-drink compositions including a liquid.” These facts from Schott cannot be ignored, particularly given the mandate that references must be considered as a whole. When Schott is considered as a whole, it is clear that the instant beverage of Schott teaches away from a liquid product and particularly the claimed stable sterilized liquid protein supplement that is resistant to separation and precipitation for a time period after manufacture of at least three months. Ignoring these important features from Schott highlights the Examiner’s use of improper hindsight in formulating the obviousness rejection of claim 1.

In response, the examiner agrees that one product made is a powder, however, when taking the teaching as a whole, Schott teaches:
the product made according to the invention are illustrated in the examples (4, 57+), and Schott’s examples clearly illustrate the making of liquid formulations (Ex. 5-6), wherein after the mixture is made, spray dried and granulated, the granulated product quickly dissolves in water, giving amounts of granules and water used to make a liquid formula; and
the liquid used for dispersing and/or dissolving the various products according to the invention, includes milk (i.e. a stable liquid fortifier) (2, 21+) and details on dispersing powders in liquid (2, 21+; ), including active language toward proteins being dispersed in the liquid (2, 58+).
  Therefore, when taking the teaching of Schott as a whole, as suggested by Appellant, Schott provides liquid formulations for infant that include ready-to-drink composition which are easily and rapidly obtained (1, 40+). 

It is asserted, that assuming arguendo that Schott is modified to provide a liquid product, the proposed combination of cited references fails to teach or suggest all the features set forth in claim because the proposed combination of cited references fails to teach or suggest a stable sterilized liquid protein supplement that comprises more than 10 grams of protein per 100 mL and that is resistant to separation and precipitation for a time period after manufacture of at least three months (i.e., is stable).  
In the Office Action, the Examiner notes that Schott does not disclose a protein concentration of more than 10 g/100 mL but relies on Barrett-Reis which teaches a concentrated liquid human milk fortifier that includes about 11.25 wt.% of protein (or a protein concentration of approximately 11.25 g/100 mL). However, Schott discloses that its instant beverages are distinguished from existing instant beverages by containing 10-50 wt.% of extract/powder and 50- 90 wt.% of carrier protein: In contrast to the instant teas based on saccharose and/or dextrose which generally contain 1 to 6%, and preferably 2%, of vegetable extract, the instant tea, instant tea beverage, instant fruit tea, and instant fruit tea beverage according to the invention preferably contain 10 to 50% by weight of vegetable extract and/or vegetable powder and/or fruit extract and/or fruit powder and, thus, preferably only 50 to 90% by weight of protein as the carrier.'’ 
Thus, to achieve a protein concentration of more than 10 g/100 mL in liquid form, more than 12.5 grams of Schott’s instant beverage must be mixed with 100 mL of water (assuming a density of 1 g/mL and a negligible effect on volume by adding the “instant beverage”).'* 
The resulting liquid, while having a protein concentration of more than 10 g/100 mL, would not be stable as required by claim 1. 
Schott discloses the technical problem that vegetable or fruit extracts/powders are hygroscopic and difficult to dissolve and provides the solution of using a protein carrier that is dispersible or preferably soluble in water.
Schott discloses one suitable water-soluble protein named KK-Protein “F” which has a solubility of about 10 g/L at room temperature.” While Schott does not explicitly disclose the solubility of the vegetable or fruit extract/powder, it is reasonable to infer that such solubility would not exceed the solubility of the water-soluble protein (7.e., 10 g/L or 1 g/100 mL). 
Accordingly, when using at least 11.25 grams of the water-soluble protein (12.5 grams instant beverage x 90% Protein) and at least 1.25 grams of vegetable or fruit extract/powder (12.5 grams instant beverage < 10% Vegetable or Fruit Extract/Powder) to achieve a protein concentration of more than 10 g/100 mL of the liquid product, the solubility limits for both the protein (i.e., about 1 g/100 mL) and the vegetable or fruit extract/powder (i.e., about 1 g/100 mL or less) would be exceeded. 
This would result in the protein and vegetable or fruit extract/powder precipitating out of the liquid product. Accordingly, the resulting liquid product, contrary to the Examiner’s unsupported conclusions, would not be stable.
Schott discloses one suitable water-soluble protein named KK-Protein “F” which has a solubility of about 10 g/L at room temperature.” While Schott does not explicitly disclose the solubility of the vegetable or fruit extract/powder, it is reasonable to infer that such solubility would not exceed the solubility of the water-soluble protein (7.e., 10 g/L or 1 g/100 mL). 
In response, as admitted above Schott does not disclose the solubility of the vegetable or fruit extract/powder, therefore although Appellants opinion is appreciated in this matter, no evidence is provided. Schott is clear that the formulas made are dispersed with a liquid so that a ready-to-drink composition is easily and rapidly obtained (1, 40+), therefore it would not be reasonable to expect that the solubility of a single ingredient therein defines the product made.


It is asserted, that with respect to stability, the Examiner contends that “[i]t would be reasonable to expect that similar components have similar properties, including: wherein the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months, as claimed.” This appears to be an assertion of inherency, but without the reasoning required to support an assertion of inherency.
In response, in patent law a reasonable expectation is a rationale to support a conclusion that a claim would have been obvious (see MPEP 2143.02), therefore a statement about something being reasonable to expect means that thing is obvious, and the assertion about such a statement being toward inherency is not persuasive. 
 
It is asserted, that the Examiner also contends that Schott teaches that its compositions are stable, but does not elaborate on what “stable” encompasses.” The Examiner further contends that “the modified teaching, in Barrett-Reis, provides that the infant formula fortifier is in a stable liquid form (0015), wherein the composition has an extended shelf-life of the finished product exceeding about 12 months (0062), which provides a reasonable expectation that the ingredients therein, including the stable sterilized liquid protein supplement is resistant to separation and precipitation for a time period after manufacture of at least three months.” 
The Examiner refers to McClements for its teaching that “the stability of a food is a measure of its ability to resist changes in its properties over time (i.e. shelf life), including chemical, physical or biological types... therefore it is reasonable to expect that Barrett- Reis teaching of an extended shelf-life of the stable finished product exceeding about 12 months (0062), includes that the sterilized liquid protein supplement is resistant to separation and precipitation for the same time period.”
Despite the Examiner’s contention that Schott does not elaborate on what “stable” encompasses, Schott clearly refers to stability as being the prevention against decomposition and deterioration of labile components such as vitamins, flavorings, and aromatizing agents. 
Schott does not contemplate “stability” in the context of a liquid product (e.g., separation and precipitation) because, as previously set forth, the instant beverage of Schott is in the form of powder, granules or paste. Furthermore, reliance on Barrett-Reis for its disclosure of a “stable” liquid product is misplaced because its disclosure of stability is based on its concentrated liquid human milk fortifier product as a whole, which is significantly different from Schott’s instant beverage composition  because Barrett-Reis discloses a concentrated liquid composition, it is incompatible with the proposed combination with Schott, which as discussed above is directed to a powder, granule, or paste. 
In response, please see the response to this argument above.  Further, Schott teaches that product made according to the invention are illustrated in the examples (4, 57+), and Schott’s examples clearly illustrate the making of liquid formulations (Ex. 5-6).  
Also, Schott teaches the liquid used for dispersing and/or dissolving the various products according to the invention, includes milk (i.e. a stable liquid fortifier) (2, 21+), therefore when taking the teaching as a whole, Schott does not teach away from the use of supplemented protein in a liquid form, and being combined with a reference that does would not destroy the teaching.
 Further, the claimed stability is toward the liquid protein supplement, and Barrett-Reis clearly provides that the infant formula fortifier is in a stable liquid form (0015).

It is asserted, that assuming arguendo that the references are combinable, Barrett-Reis’ stability cannot simply be imputed onto Schott’s instant beverage product. For example, Barrett-Reis discloses a concentrated liquid human milk fortifier product that is different than Schott, accordingly, Schott in combination with Barrett-Reis and the remaining cited references do not teach or suggest a stable sterilized liquid protein supplement that comprises more than 10 grams of protein per 100 mL and that is resistant to separation and precipitation for a time period after manufacture of at least three months.
In response, the modified teaching, in Barrett-Reis, shows that it was known for infant formula fortifiers to have the claimed amount of protein, and that the infant formula fortifier comprising this amount of protein is in a stable liquid form (0015). 
As for Barrett-Reis teaching the use of other ingredients, not discussed by Scott, in view of the claims being in an open format, the claimed does not exclude them, therefore this argument is not persuasive.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

Conferees:
Le, Emily
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.